Exhibit 10(l)

AMENDMENT TO LOAN AGREEMENT







THIS AMENDMENT TO LOAN AGREEMENT ("Amendment") is entered into as of the 30th
day of September, 1999 by and between THE PROVIDENT BANK, an Ohio banking
corporation, One East Fourth Street, Cincinnati, Ohio 45202 ("Lender") and
LCA-VISION INC., an Ohio corporation, and REFRACTIVE CENTERS INTERNATIONAL,
INC., an Ohio corporation, (individually and collectively, "Borrower"), whose
collective mailing address is 7840 Montgomery Road, Cincinnati, Ohio 45236.




RECITALS




A.

Lender and Borrower entered into a Loan Agreement on June 29, 1998 ("Loan
Agreement").




B.

The parties desire to modify the terms of the Loan Agreement.




NOW, THEREFORE, in consideration of the mutual covenants set forth herein, all
of which are considered to be a part of this Amendment, and the benefits
accruing to the parties hereunder, receipt and sufficiency of which are hereby
acknowledged by the parties, it is agreed as follows:




1.

All capitalized terms used herein, unless otherwise defined herein, shall have
the same meaning as set forth in the Loan Agreement.




2.

Section 6.5 of the Loan Agreement is hereby deleted and the following
substituted there for:




EBITDA to Debt Service. Permit the ratio of EBITDA to the sum of: (i) current
maturities of Senior Debt and capitalized lease payments plus (ii) interest
expense, each to be calculated for the same period, to be less than 2.0 to 1.0
for the fiscal quarters ending on 9/30/99 and thereafter, calculated at the end
of each fiscal quarter on an historical trailing four quarter basis. Both Lender
and Borrower will negotiate in good faith any appropriate changes to this
covenant as a result of the impact of non-cash charges to the income of
Borrower.




3.

Section 6.7 of the Loan Agreement is hereby deleted and the following
substituted therefor:




Tangible Net Worth. Maintain at all times a minimum consolidated

Tangible Net Worth plus Subordinated Debt of not less than

$45,000,000.







4.

All of the terms and conditions contained in the Loan Agreement and all other
loan documents ("Loan Documents") evidencing and securing the indebtedness
evidenced by the Loan Agreement ("Indebtedness"), except as modified by this
Amendment, shall remain unchanged. unimpaired and in full force and effect. This
Amendment is hereby made a part of the original Luau Agreement as completely as
if incorporated verbatim therein.




5.

Borrower acknowledges and unconditionally promises to pay the entire
Indebtedness as set forth in the Loan Agreement, as amended as set forth herein,
and in the Loan Documents. Borrower reaffirms all covenants and representations
set forth in the Loan Agreement and Loan Documents as if such covenants and
representations were made as of the date hereof.




6.

This Amendment and the rights and obligations of the parties hereunder shall be
governed by and construed under the laws of the State of Ohio. This Amendment
shall inure to the benefit of and he binding on the respective successors and
assigns of the parties hereto.




IN WITNESS WHEREOF, the parties have signed this Amendment as of the date first
above written.




LENDER:




THE PROVIDENT BANK







By:  /s/Richard E. Wirthlin, V.P.

      Richard E. Wirthlin







BORROWER:




LCA-VISION INC.







By:  /s/ Larry P. Rapp

Name:  Larry P. Rapp

Title:  CFO and Treasurer







REFRACTIVE CENTERS

INTERNATIONAL, INC.







By:  /s/ Larry P. Rapp

Name:  Larry P. Rapp

Title:          CFO        





